Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Joliffe Lloyd King, a native and citizen of the United Kingdom, petitions for review of an order of the Board of Immigration Appeals (Board) finding him removable and ordering his removal from the United States. We have reviewed the administrative record and find that substantial evidence supports the Board’s conclusions. See Rodriguez v. Mukasey, 519 F.3d 773, 777 (8th Cir.2008). We accordingly deny the petition for review for the reasons stated by the Board. See In re: King (B.I.A. Apr. 24, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.